Citation Nr: 1009581	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for anxiety reaction.

2.  Entitlement to an initial disability rating in excess of 
30 percent for Gastroesophageal Reflux Disease (GERD).

3.  Entitlement to an effective date prior to April 4, 2006, 
for the assignment of service connection for GERD.

4.  Entitlement to an initial compensable disability rating 
for erectile dysfunction, considered secondary to service-
connected anxiety reaction.

5.  Entitlement to an effective date prior to November 19, 
2007, for the assignment of service connection for erectile 
dysfunction, considered secondary to service-connected 
anxiety reaction.

6.  Entitlement to service connection for hemorrhoids, to 
include as secondary to service-connected GERD.
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Procedural History

The appellant filed his claim of entitlement to an increased 
disability rating for anxiety reaction in January 2006.  A 
March 2006 rating decision increased the appellant's previous 
10 percent disability rating to 30 percent disabling, 
effective January 5, 2006 (the date of claim).  The appellant 
submitted a Notice of Disagreement (NOD) with this decision 
in May 2006 and perfected his appeal in May 2007.

In April 2006, the appellant filed a claim of entitlement to 
service connection for GERD, to include as secondary to his 
service-connected anxiety reaction.  A December 2006 rating 
decision granted entitlement to service connection for GERD 
and assigned a 10 percent disability rating, effective April 
4, 2006 (the date of claim).  In January 2007, the appellant 
submitted a NOD with the 10 percent disability rating and the 
assigned effective date of April 4, 2006.  A subsequent 
rating decision dated in May 2007 increased the appellant's 
disability rating for GERD from 10 percent to 30 percent, 
effective April 4, 2006.  Since this increase did not 
constitute a full grants of the benefits sought, the 
increased rating issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  The appellant perfected 
his appeal in December 2008.

In November 2007, the appellant filed a claim of entitlement 
to service connection for erectile dysfunction, to include as 
secondary to his service-connected anxiety reaction.  An 
October 2008 rating decision granted entitlement to service 
connection and assigned a noncompensable disability rating, 
effective November 19, 2007 (the date of claim).  In November 
2008, the appellant filed a NOD with the noncompensable 
disability rating assigned as well as with the November 19, 
2007 effective date.  He perfected his appeal in December 
2008.

In November 2008, the appellant filed a claim of entitlement 
to service connection for hemorrhoids, to include as 
secondary to his service-connected GERD.  A May 2009 rating 
decision denied the appellant's claim.  He submitted a NOD 
with this denial in June 2009 and perfected his appeal in 
October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Following the issuance of the Supplemental Statements of the 
Case (SSOC) in August 2009, the appellant submitted 
additional evidence without a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  Without such waiver of AOJ 
consideration, the Board may not proceed to adjudicate the 
appellant's claims.  Accordingly, the appellant's claims must 
be remanded for the issuance of a SSOC.  See 38 C.F.R. § 
20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

The AMC is requested to review all of 
the newly submitted evidence in the 
appellant's claims file.  If the claims 
remain denied, a SSOC should be 
provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

